Citation Nr: 1222388	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee and cervical spine disorders.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an evaluation in excess of 30 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder and increased evaluations for right shoulder and knee disabilities.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Regarding the referral noted above, the Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it was held that a claim for TDIU should be deemed a component of an increased rating claim where reasonably raised in the record.  Here, however, the increased rating claims are being withdrawn.  For this reason, the Board deems referral to be a more appropriate course of action in this case.

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In the March 2012 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal, with respect to the increased evaluation issues on appeal, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for increased evaluations for right knee and right shoulder disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In his March 2012 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal with respect to the increased evaluation claims for his right knee and right shoulder disabilities.  Hence, there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the right knee and right shoulder issues and they are dismissed.



ORDER

The appeal of the increased evaluation claims for right knee and right shoulder disabilities is dismissed.


REMAND

With respect to the lumbar spine claim on appeal, the Board notes that the Veteran's right knee orthopedic surgeon, indicated in a February 2010 VA consultation note-and reiterated in a February 2012 letter-that it was "at least as likely as not that the condition of his lumbar spine [was] related to the abnormal gait pattern caused by the condition of his right knee over an extended period of time."  That consultation, however, was specifically limited to the Veteran's right knee, and it was noted by the surgeon that the Veteran's lumbar spine problems were not being actively treated by him or the orthopedic clinic.

The Veteran underwent a VA examination of his lumbar spine in June 2008, but no opinion was rendered regarding the etiology of any disorder found at that time.  The Veteran underwent another VA examination of his lumbar spine in January 2011; while that January 2011 examiner found that the Veteran's lumbar spine was not caused by either his right knee disability or his military service, that opinion has not addressed any relationship to the Veteran's cervical spine disorder nor did it address the aggravation aspect of a secondary service connection claim.  Accordingly, the Board finds that the January 2011 VA examination is not fully adequate in this case and a remand is necessary in order to obtain a more fully comprehensive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lebanon VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disorder is related to service or service-connected right knee and cervical spine disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorders found, including any lumbar strain or arthritic condition thereof.  The examiner should then opine whether any lumbar spine disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service, to include a parachute jump injury in February 1990, which resulted the Veteran's right knee and shoulder injuries.  

The examiner should additionally opine as to whether the Veteran's lumbar spine disorder is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his (a) right knee disability and any abnormal gait disturbance which is the result of that disability; and (b) his cervical spine disorder.  The examiner MUST address both causation and aggravation aspects in those opinions.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

The examiner should specifically discuss the Veteran's lay testimony, including all assertions that he has an arthritic condition and that such arthritic condition is the result of his service-connected disabilities, as noted above.  The examiner should additionally address Dr. F.L.J's February 2010 opinion and subsequent February 2012 letter, as well as the January 2011 examiner's opinion.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for a lumbar spine disorder, to include as secondary to service-connected right knee and cervical spine disorders.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


